Exhibit 10.31
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is dated as of November 9, 2011, by and among tw telecom inc., a Delaware
corporation (“TWTC”), tw telecom holdings inc., a Delaware corporation (formerly
known as Time Warner Telecom Holdings Inc.) (the “Borrower”), the Subsidiary
Guarantors party hereto, each Revolving Lender party hereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and as collateral agent
(in such capacity, the “Collateral Agent”).
Statement of Purpose
The Borrower is party to that certain Amended and Restated Credit Agreement
dated as of December 2, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among TWTC, the
Borrower, each bank and other financial institution or entity party thereto as a
lender (collectively, the “Lenders” and, each individually, a “Lender”) and the
Administrative Agent.
The Borrower has requested, and the Administrative Agent and the Revolving
Lenders party hereto have agreed, subject to the terms and conditions set forth
herein, to amend the Credit Agreement as specifically set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
1.    Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the Statement of Purpose hereto) shall have
the meanings assigned thereto in the Credit Agreement. This Agreement shall be a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.


2.    Amendments. Subject to and in accordance with the terms and conditions set
forth herein, the parties hereto hereby agree that the Credit Agreement is
amended as follows:


(a)    Section 7.6 of the Credit Agreement is hereby amended by inserting the
words “intercompany” after the words “any” and before the words “advance” in the
initial paragraph contained therein.
(b)    Section 7.6(h) of the Credit Agreement is hereby amended by:
(i)    deleting the words “scheduled amortization payments (if any) of”
contained therein and replacing them with “payments on”;
(ii)    deleting the reference to “$50,000,000” contained therein and replacing
it with “$150,000,000”; and


--------------------------------------------------------------------------------


(iii)    deleting the last proviso contained therein and replacing it with the
following:
“provided further that, if not so expended in the fiscal year for which it is
permitted, an amount not to exceed $50,000,000 may be carried over to make
Restricted Payments in the immediately succeeding fiscal year.”
(c)    The last paragraph of Section 7.9 of the Credit Agreement is hereby
amended by deleting such paragraph in its entirety and replacing it with the
following:
“Notwithstanding the foregoing:
(i) TWTC and the Borrower may redeem or repurchase any of the High Yield Notes
(or any refinancing Indebtedness thereof); provided that (A) no Revolving
Default or Revolving Event of Default has occurred and is continuing or would
result therefrom, (B) no Revolving Loans shall be outstanding at the time of
such repurchase or redemption or after giving effect thereto and (C) immediately
after giving effect thereto (and to the payment of any amounts required to be
paid in connection therewith), (x) TWTC shall be in pro forma compliance with
the covenants contained in Section 7.1 to the extent such covenants are then in
effect and (y) after giving effect to such redemption or repurchase, the sum of
the aggregate amount of cash and Cash Equivalents that would be reflected on a
consolidated balance sheet of TWTC and its Subsidiaries prepared as of such date
in accordance with GAAP shall not be less than $225,000,000; and
(ii) TWTC may make payments in respect of any Indebtedness of TWTC with amounts
received from the Borrower or any of its Subsidiaries pursuant to Section
7.6(h).”
3.    Effectiveness. This Amendment shall become effective on the date (the
“First Amendment Effective Date”) when the Administrative Agent shall have
received:
(a)    (i) counterparts of this Amendment executed by TWTC, the Borrower, the
Subsidiary Guarantors, the Administrative Agent and the Required Revolving
Lenders and (ii) such other instruments, documents and certificates as the
Administrative Agent shall reasonably request in connection with the execution
of this Agreement;
(b)    for the account (pro rata) of each Revolving Lender (including Wells
Fargo) that delivers an executed signature page to this Amendment to the
Administrative Agent (or its counsel) on or prior to 5:00 p.m. (Eastern Time) on
November 9, 2011, a consent fee in an amount equal to 10 basis points times such
Revolving Lender’s Revolving Commitment as of the First Amendment Effective
Date; and
(c)    all fees and expenses in accordance with Section 7 of this Amendment.
4.    Limited Effect. Except as expressly provided herein, the Credit Agreement
and the other Loan Documents shall remain unmodified and in full force and
effect. This Amendment shall not be deemed (a) to be a waiver of, or consent to,
or a modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative


--------------------------------------------------------------------------------


Agent or the Lenders may now have or may have in the future under or in
connection with the Credit Agreement or the other Loan Documents or any of the
instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or modified from time to time, or (c) to be a commitment
or any other undertaking or expression of any willingness to engage in any
further discussion with TWTC, the Borrower, any of its Subsidiaries or any other
Person with respect to any waiver, amendment, modification or any other change
to the Credit Agreement or the Loan Documents or any rights or remedies arising
in favor of the Lenders or the Administrative Agent, or any of them, under or
with respect to any such documents. References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”,
“hereof” or other words of like import) and in any Loan Document to the “Credit
Agreement” shall be deemed to be references to the Credit Agreement as modified
hereby.


5.    Representations and Warranties. By its execution hereof, each Loan Party
hereby represents and warrants as follows:


(a)    such Loan Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Amendment and each other document executed in connection
herewith to which it is a party in accordance with their respective terms;


(b)     this Amendment and each other document executed in connection herewith
has been duly executed and delivered by its duly authorized officers, and each
such document constitutes the legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies;


(c)     each representation and warranty contained in the Credit Agreement and
the other Loan Documents is true, correct and complete in all material respects
as of the First Amendment Effective Date as if fully set forth herein, other
than any such representations or warranties that, by their express terms, refer
to an earlier date, in which case they shall have been true and correct in all
material respects on and as of such earlier date; and


(d)     no Default has occurred and is continuing as of the First Amendment
Effective Date or would result after giving effect hereto.


6.    Acknowledgement and Reaffirmation. By their execution hereof, each Loan
Party hereby expressly (a) consents to this Amendment and (b) acknowledges that
such Loan Party’s covenants, representations, warranties and other obligations
set forth in the Credit Agreement, the Notes, the Security Documents and the
other Loan Documents to which such Loan Party is a party remains in full force
and effect.


7.    Costs, Expenses and Taxes.    The Borrower agrees to pay in accordance
with Section 12.5 of the Credit Agreement all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution,
delivery, administration of this Amendment and the other instruments and
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of one firm of primary counsel to the
Administrative Agent and the Collateral Agent with respect thereto and with
respect to advising the Administrative Agent and the Collateral Agent as to its
rights and responsibilities hereunder and thereunder.


8.    Execution in Counterparts. This Amendment may be executed by one or more
of the parties to this Amendment on any number of separate counterparts, and all
of said counterparts taken together shall


--------------------------------------------------------------------------------


be deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Amendment by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.


9.    Governing Law. This Amendment and the rights and obligations of the
parties under this Amendment shall be governed by, and construed and interpreted
in accordance with, the law of the state of New York.
10.    Entire Agreement. This Amendment is the entire agreement, and supersedes
any prior agreements and contemporaneous oral agreements, of the parties
concerning its subject matter.
11.    Successors and Assigns. This Amendment shall be binding on and insure to
the benefit of the parties and their heirs, beneficiaries, successors and
permitted assigns.
[Signature Pages Follow]
























--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


BORROWER:    tw telecom holdings inc.
By:
/s/ Mark A. Peters
 
 
Name:
Mark A. Peters
 
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 










First Amendment to Amended and Restated Credit Agreement
tw telecom holdings inc.
Signature Page

--------------------------------------------------------------------------------


GUARANTORS:         tw telecom inc.
 
 
 
 
By:
/s/ Mark A. Peters
 
 
Name:
Mark A. Peters
 
 
Title:
Executive Vice President and Chief Financial Officer

tw telecom holdings II llc
tw telecom of arizona llc
tw telecom of colorado llc
tw telecom of idaho llc
tw telecom of illinois llc
tw telecom of minnesota llc
tw telecom of new mexico llc
tw telecom of ohio llc
tw telecom of oregon llc
tw telecom of south carolina llc
tw telecom of tennessee llc
tw telecom of texas llc
tw telecom of utah llc
tw telecom of washington llc
tw telecom management co. llc
tw telecom data services llc


By: tw telecom holdings inc., the sole member of each


 
 
 
 
By:
/s/ Mark A. Peters
 
 
Name:
Mark A. Peters
 
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 




First Amendment to Amended and Restated Credit Agreement
tw telecom holdings inc.
Signature Page

--------------------------------------------------------------------------------


GUARANTORS: tw telecom of alabama llc
tw telecom of arkansas llc
tw telecom of d.c. llc
tw telecom of kansas city llc
tw telecom of kentucky llc
tw telecom of louisiana llc
tw telecom of maryland llc
tw telecom of mississippi llc
tw telecom of nevada llc
tw telecom of oklahoma llc
tw telecom of virginia llc


By: tw telecom management co. llc, the sole member of each


By: tw telecom holdings inc., the sole member of tw telecom management co. llc




By:
/s/ Mark A. Peters
 
 
Name:
Mark A. Peters
 
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 




First Amendment to Amended and Restated Credit Agreement
tw telecom holdings inc.
Signature Page

--------------------------------------------------------------------------------


GUARANTORS: tw telecom of california l.p.
tw telecom of florida l.p.
tw telecom of georgia l.p.
tw telecom of hawaii l.p.
tw telecom of indiana l.p.
tw telecom of new jersey l.p.
tw telecom of new york l.p.
tw telecom of north carolina l.p.
tw telecom of wisconsin l.p.
tw telecom l.p.


By: tw telecom holdings inc., the general partner of each






 
 
 
 
By:
/s/ Mark A. Peters
 
 
Name:
Mark A. Peters
 
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 




First Amendment to Amended and Restated Credit Agreement
tw telecom holdings inc.
Signature Page

--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent on behalf of itself and as a Lender
 
 
 
 
By:
/s/ Kyle R. Holtz
 
 
Name:
Kyle R. Holtz
 
 
Title:
Director
 
 
 
 




First Amendment to Amended and Restated Credit Agreement
tw telecom holdings inc.
Signature Page

--------------------------------------------------------------------------------




LENDERS:
CITIBANK, N.A., as a Lender

 
 
 
 
By:
/s/ Laura Fogarty
 
 
Name:
Laura Fogarty
 
 
Title:
Vice President
 
 
 
 




First Amendment to Amended and Restated Credit Agreement
tw telecom holdings inc.
Signature Page

--------------------------------------------------------------------------------


LENDERS:
MORGAN STANLEY BANK N.A. as a Lender



 
 
 
 
By:
/s/ Allen Chang
 
 
Name:
Allen Chang
 
 
Title:
Authorized Signatory
 
 
 
 




First Amendment to Amended and Restated Credit Agreement
tw telecom holdings inc.
Signature Page

--------------------------------------------------------------------------------


LENDERS:
SUNTRUST BANK as a Lender

 
 
 
 
By:
/s/ Andrew Cozewith
 
 
Name:
Andrew Cozewith
 
 
Title:
Director
 
 
 
 




First Amendment to Amended and Restated Credit Agreement
tw telecom holdings inc.
Signature Page

--------------------------------------------------------------------------------


LENDERS:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 
 
 
 
By:
/s/ Judith E. Smith
 
 
Name:
Judith E. Smith
 
 
Title:
Managing Director

By:
/s/ Sanja Gazahi
 
 
Name:
Sanja Gazahi
 
 
Title:
Associate
 
 
 
 




First Amendment to Amended and Restated Credit Agreement
tw telecom holdings inc.
Signature Page

--------------------------------------------------------------------------------


LENDERS:
UBS LOAN FINANCE LLC, as a Lender



 
 
 
 
By:
/s/ Irja R. Otsa
 
 
Name:
Irja R. Otsa
 
 
Title:
Associate Director

By:
/s/ Joselin Fernandes
 
 
Name:
Joselin Fernandes
 
 
Title:
Associate Director
 
 
 
 








First Amendment to Amended and Restated Credit Agreement
tw telecom holdings inc.
Signature Page